DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai (U.S. Pub. 2019/015942)
Regarding claim 8, Sakurai discloses a first substrate (printed substrate: 10) with first connector (optical components: 3, 4) and a second connector (component: 5) (Figure 1; Paragraphs 0029-0032)
an optical cable (40) that couples the first connector (3, 4) with the second connector (5) and transmits an optical signal (Figure 1; Paragraphs 0032-0034)
When a first portion of the optical cable is held by the first holding portion and a second portion of the optical cable is held by the first holding portion, the optical cable is arranged so that a wiring length of the optical cable is arranged so that a wiring length of the optical cable from the first portion to the second portion is longer than a linear distance between the first portion and the second portion (Figure 1; Paragraphs 0031-0034; wire is formed in a curved/circular shape, the two portions may be adjacent while the wiring length of the optical cable is longer)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (U.S. Pub. 2019/0154942) in view of Muroki (JP 2014151476) [Translation provided by Applicant; IDS field 6/5/2020]
Regarding claim 1, Sakurai discloses a first substrate (printed substrate: 10) with first connector (optical components: 3, 4) and a second connector (component: 5) (Figure 1; Paragraphs 0029-0032)
A storage body (housing: 9) that stores the first substrate; and an optical cable (40) that couples the first connector (3, 4) with the second connector (5) and transmits an optical signal (Figure 1; Paragraphs 0032-0034)
Wherein the storage body is provided with a storage space where the optical cable is arranged movable in a curved shape (Figure 2; Paragraphs 0033-0034)
Muorki discloses a printing apparatus comprising two substrates (multiple substrates and connections including 130, 127, M1-M17) with a wiring harness (125) including wiring and an optical cable connecting the two substrates (Figure 2; Paragraphs 0023, 0063)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Muroki into the device of Sakurai, for the purpose of connecting a plurality of head modules and members (relay or circuit boards) with a plurality of cables (Muroki: Paragraph 0001)
Regarding claim 2, the storage space is provided with a first holding portion (20) that holds the optical cable (40) 
When a first portion of the optical cable is held by the first holding portion and a second portion of the optical cable is held by the first holding portion, the optical cable is arranged so that a wiring length of the optical cable is arranged so that a wiring length of the optical cable from the first portion to the second portion is longer than a linear distance between the first portion and the second portion (Figure 1; Paragraphs 0031-0034; wire is formed in a curved/circular shape, the two portions may be adjacent while the wiring length of the optical cable is longer)
Regarding claim 3, the storage space is provided with a first holding portion (20-1) and a second holding portion (20-2) that hold the optical cable 
When a first portion of the optical cable is held by the first holding portion and a second portion of the optical cable is held by the second holding portion, the optical cable is arranged so that a wring length of the optical cable from the first portion to the second portion is longer than a linear distance between the first portion and the second portion (Figure 1; Paragraphs 0031-0034)
Regarding claim 4, a wiring length of the optical cable from a specific portion of the optical cable located in the storage space to the first connector is shorter than wiring length of the optical cable from the specific portion to the second connector (Figure 1)
Regarding claim 5, Muroki discloses a transport module that transports a medium
A print module that discharges liquid to a medium transported by the transport module, wherein the print module is stored in the storage body (Figure 1; Paragraphs 0022-0023)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Muroki into the device of Sakurai, for the purpose of connecting a plurality of head modules and members (relay or circuit boards) with a plurality of cables (Muroki: Paragraph 0001)
Regarding claim 6, Muroki discloses the second substrate (130) includes a control circuit that generates print information specifying discharge of liquid from the print module
The first substrate (127) includes a switching circuit that switches whether or not to discharge liquid from the print module based on the print information
The control circuit supplies the print information to the switching circuit through the optical cable (wiring harness 129, 125; Figure 2; Paragraphs 0023, 0036-0038, 0063)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Muroki into the device of Sakurai, for the purpose of connecting a plurality of head modules and members (relay or circuit boards) with a plurality of cables (Muroki: Paragraph 0001)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (U.S. Pub. 2019/0154942) as modified by Muroki (JP 2014151476) and further in view of Metcalfe et al (U.S. Pat. 9,975,330)
Regarding claim 7, Muroki discloses an electrical connection between a third and fourth connector provided on the substrates (Paragraphs 0026, 0031; Figure 2)
Metcalfe discloses an electrical connection between connectors wherein the electrical cable is privded in a space different from the storage space (located outside the storage/print head; Figure 1; Column 5, Lines 39-49)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Metcalfe into the device of Sakurai as modified by Muroki, for the purpose of providing electrical signals to the connectors

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 9, 2022